DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to communications filed on 15 July 2021. Presently, Claims 1-42 are pending and are examined on the merits. New claims 34-42 have been added.

Response to Arguments
	Applicant’s remarks on pg. 18 and amendments with respect to the claim interpretation for claim 16 has been fully considered. The claim interpretation is withdrawn in view of the amendments.
	Applicant’s remarks on pg. 18 and amendments with respect to claims 1-33 being indefinite under 35 USC 112b have been fully considered. The rejection is withdrawn in view of the amendments.
	Applicant’s remarks on pg. 19 and amendments with respect to the 35 USC 101 rejection for claim 31 has been fully considered. The rejection has been withdrawn in view of the amendment.
	Applicant’s remarks on pg. 20-22 and amendments with respect to the 35 USC 103 prior art rejection in view of Van Slochteren et al. (US 20150065855) and Boese et al. (US 20120296196) have been fully considered. While Boese et al. does teach imaging the target areas in different projection directions, it fails to teach the amended limitations of “determining a local tangent plane of the treatment surface of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface; determining a first direction perpendicular to a normal to the local tangent plane of the treatment surface of the tissue, the local tangent plane being located at the treatment location on the treatment surface; after the interventional device has been positioned to face the treatment location on the treatment surface, performing the steps of: imaging, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device to obtain first interventional image data from the first direction; and providing instructions to position, using the first interventional image data, the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction.” With the amended 
	Claim 16 and 31 are similar to that of claim 1 and the above arguments apply to these claims as well.
Claim Objections
Claim 18, 19, and 39 objected to because of the following informalities:  
Claims 18 and 19 recite, in line 2 of both claims, “…wherein the provide instructions to position…” and should read “…wherein the computer is further configured to provide instructions to position…”
Claim 39 is misnumbered as 39 and should be numbered as 38. The claims that follow should be adjusted as well. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the claim recites, in line 26 “providing instructions to position, using the first interventional image data, the interventional device in a direction of the normal…”.  The limitation therefore requires that, using the first interventional image data, instructions are provided to specifically position (i.e. physically maneuver/control) the interventional device in specific directions. Written description is provided for the previous claim language “enhancing, using the first interventional image data…” in the PG-Pub US 20190125289 Specification paras. [0059]-[0061], however, no written description support is provided for providing instructions to position the interventional device in a desired direction/orientation.  Specifically, paras. [0059]-[0061] provide a description for “enhancing the positioning of the device” as  guiding of the interventional device in a patient and/or “displaying of information that allows a person performing or supervising the intervention to verify the position of the interventional device and if necessary, adjust the position thereof”; however, this limitation is now different from what is claimed in that specifically “providing instructions” whether manual or automatic, are provided to the interventional device to position it in a specific configuration. Therefore, claim 1 is rejected under 35 USC 112(a).
Claims 2-42 are also rejected under 35 USC 112(a) by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 10-12, 16-20, 23, 25-27, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855), Ruijters et al. (US 20120183122), and Li (US 20080283771).
Regarding claim 1, Van Slochteren et al. teach (Fig. 2) a method of verifying a position of an interventional device at a treatment location in a tissue of a patient, the method comprising:
receiving from a diagnostic medical imaging device, diagnostic medical image data representing a diagnostic medical image of the tissue of the patient (“The first component 1 represents one or more imaging modalities which may be used to obtain an image of an anatomy. The obtained image data may be used to make a diagnosis and/or decide on a treatment. Moreover, the obtained image data may be processed by the system, to identify a target area…” (Para. [0048]));
segmenting, using an image segmentation criterion, in the diagnostic medical image data a diseased area image data representing a diseased area of the tissue (“The data pre-processing step 214 may comprise LV endocard segmentation 202 of the cine MRI dataset, resulting in end diastolic endocardial surface mesh 203. The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));
defining, in the segmented diagnostic medical image data, a treatment surface of the tissue (“The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));

defining a treatment location on the treatment surface, the treatment location being in, out or at a boundary of the diseased area projected onto the treatment surface (“…the method comprises step 602 of determining a target region for a treatment. Step 602 may be based on the local disease severity measure, wherein the target region corresponds to a transition region between a first region and a second region, wherein the first region has values of the local disease severity measure which are substantially distinct from the values of the local disease severity measure in the second region.” (Para. [0081]));
registering data representing the treatment surface and the treatment location at an interventional imaging device (Fig. 6; “…the method comprises step 603 of registering at least the target region with an interventional image modality. More regions may be determined and registered, such as a 100% infarcted region and/or a healthy region.” (Para. [0081]));
However, Van Slochteren et al. fails to teach determining a local tangent plane of the treatment surface of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface; determining a first direction perpendicular to a normal to the local tangent plane of the treatment surface of the tissue, the local tangent plane being located at the treatment location on the treatment surface; after the interventional device has been positioned to face the treatment location on the treatment surface, performing the steps of: imaging, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device to obtain first interventional image data from the first direction; and providing instructions to position, using the first interventional image data, the interventional device in a 
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) determining a local tangent plane (plane 30) of the treatment surface (outline 32; “…an outline 32 of the pathology which is in this case the aorta 24…” (Para. [0058])) of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface (Fig. 3 shows the plane 30 located at the treatment location and on the treatment surface, “The plane 30 is fitted in a way that minimal distances between all trajectory points of outline 32 and the plane 30 are realized. In order to receive the outline 32 a segmented sub-volume can be taken into consideration, wherein the segmentation may be generated automatically by methods…” (Para. [0059]), “…a set of tangent vectors 40 are extending within the plane 30.” (Para. [0061])); 
determining a first direction perpendicular to a normal (normal vector 38) to the local tangent plane (plane 30) of the treatment surface of the tissue (“…a viewing direction parallel to a tangential vector 40 may be considered optimal…” (Para. [0062]), note that the tangent plane/vectors (40) are perpendicular to the normal vector, therefore, a view direction parallel to the tangent vector is perpendicular to the normal vector), the local tangent plane being located at the treatment location on the treatment surface; 
after the interventional device (stent 28) has been positioned to face the treatment location on the treatment surface (“By conducting a method according to the present invention comprising the above identified aspects several advantages may be achieved. A misplacement of a percutaneous device or other medical instruments can be prevented…By planning optimal viewing directions prior to the intervention an optimal viewing direction for the whole intervention procedure may be achieved. It should therefore be considered impossible to conduct the intervention with a sub-optimal viewing direction in which the surgeon may have a wrong assumption of the correct treatment, correct 
imaging, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device to obtain first interventional image data from the first direction (“…the image detection module 16 generates images by exposing this subject to X-ray radiation... The X-ray image acquisition device comprises an arm in form of a C where the detection module 16 is arranged at one end of the C-arm and the source of X-ray radiation 12 is located at the opposite end of the C-arm. The C-arm is movably mounted and can be rotated around the object of interest located on the table 14. In other words, it is possible to acquire images with different directions of view.” (Para. [0053]), note that with the C-arm being moveably mounted and able to take images with different directions of view, this corresponds to obtaining a first interventional image data from the first direction, “At least one viewing direction derived from the normal vector (38) and/or at least one tangential vector (40) is defined, wherein the X-ray image acquisition device is adjusted to the geometrical parameters of the X-ray image acquisition device.” (Abstract), “…when the surgeon selects a stored optimal viewing direction on an appropriate user interface or the such the X-ray image acquisition device automatically moves to match this optimal viewing direction, the three-dimensional representation of the pathology anatomical structure is adjusted and both views are then registered in order to automatically adjust the live guidance view for the surgeon…” (Para. [0036]) “For the shown 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. to determine a local tangent plane of the treatment surface of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface; determine a first direction perpendicular to a normal to the local tangent plane of the treatment surface of the tissue, the local tangent plane being located at the treatment location on the treatment surface; after the interventional device has been positioned to face the treatment location on the treatment surface, performing the steps of: image, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device to obtain first interventional image data from the first direction, as taught by Ruijters et al., in order to optimize the view for the clinician during the invasive procedure (Para. [0005]).
However, while Ruijters et al. does disclose that the area is displayed to the clinician and allows them to correct the positioning of the interventional device (Para. [0005]),Van Slochteren et al. and specifically providing instructions to position, using the first interventional image data, a position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction.
In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the first interventional image data, a position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering (including the position or the orientation) of the ICE catheter 105. The embodiment of the system 100 can include synchronizing the steering system 120 with gated image acquisition by the ICE imaging system 140…With selection of the manual steering function, the controller 134 and/or steering system 120 aligns an imaging plane vector 181 relative to the ICE catheter 105 shown on the 3D ICE reconstructed image or model 112 per received instructions from the user, as well as directs the ICE catheter 105 to a target anatomical site.” (Para. [0025]), note that per instructions from the user the interventional device can be directed to a target anatomical site meaning that any site/direction can be chosen. This corresponds to the position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, “…acquiring at least one fluoroscopic image containing both the fiducial markers (not shown) at the target 142 in combination with the position of the tracking elements 185, 190 at one or more of the fiducials markers at the target 142. The calibration estimates the intrinsic (or projection) fluoroscopic imaging parameters including focal length, piercing points, and 2D image scaling factor… The fluoroscopic imaging parameters may be defined or transformed to any preferable coordinate reference frame. For example, given extrinsic fluoroscopic imaging parameter information and the calibration target sensor position information, a first transformation may be from the fluoroscopic image data defined in the intrinsic fluoroscopic imaging reference frame 340 relative to the sensor array coordinate reference frame 325, 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing instructions to position, using the first interventional image data, the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, as taught by Li, in order to allow the interventional device to be directed to the target/desired position (Para. [0025]).
Regarding claim 2, modified Van Slochteren et al. teach the method set forth above but fail to teach imaging, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction, the third direction having a component parallel to the first direction, providing instructions to position, using the second interventional image data, the interventional device in the first direction.
In the same field of fluoroscopic imaging, Ruijters et al. teach imaging, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction, the third direction having a component parallel to the first direction (“…the image detection module 16 generates images by exposing this subject to X-ray radiation... The X-ray image acquisition device comprises an arm in form of a C where the detection module 16 is arranged at one end of the C-arm and the source of X-ray radiation 12 is located at the opposite end of the C-arm. The C-arm is movably mounted and can be rotated around the object of interest located on the table 14. In other words, it is possible to acquire images with different directions of view.” (Para. [0053]), note that with the C-arm being moveably mounted and able to take images with different directions of view, this corresponds to obtaining a second interventional image data from a third direction, the third direction having a component parallel to the first direction).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by imaging, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction, the third direction having a component parallel to the first direction, as taught by Ruijters et al., in order to in order to optimize the view for the clinician during the invasive procedure (Para. [0005]).

In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the second interventional image data, the interventional device in the first direction (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering (including the position or the orientation) of the ICE catheter 105. The embodiment of the system 100 can include synchronizing the steering system 120 with gated image acquisition by the ICE imaging system 140…With selection of the manual steering function, the controller 134 and/or steering system 120 aligns an imaging plane vector 181 relative to the ICE catheter 105 shown on the 3D ICE reconstructed image or model 112 per received instructions from the user, as well as directs the ICE catheter 105 to a target anatomical site.” (Para. [0025]), note that per instructions from the user the interventional device can be directed to a target anatomical site meaning that any site/direction can be chosen. This corresponds to the position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, “…acquiring at least one fluoroscopic image containing both the fiducial markers (not shown) at the target 142 in combination with the position of the tracking elements 185, 190 at one or more of the fiducials markers at the target 142. The calibration estimates the intrinsic (or projection) fluoroscopic imaging parameters including focal length, piercing points, and 2D image scaling factor… The fluoroscopic imaging parameters may be defined or transformed to any preferable coordinate reference frame. For example, given extrinsic fluoroscopic imaging parameter information and the calibration target sensor position information, a first transformation may be from the fluoroscopic image data defined in the intrinsic fluoroscopic imaging reference frame 340 relative to the sensor array coordinate reference frame 325, and then to the world coordinate system 345 as the dynamic reference at the imaged subject 110.” (Para. [0048]), “… step 350 can further include acquiring fluoroscopic imaging data of the imaged subject 110 during 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing instructions to position, using the first interventional image data, the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, as taught by Li, in order to allow the interventional device to be directed to the target/desired position (Para. [0025]).
Regarding claim 3, modified Van Slochteren et al. teach the method set forth above but fail to teach providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and 
In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering (including the position or the orientation) of the ICE catheter 105. The embodiment of the system 100 can include synchronizing the steering system 120 with gated image acquisition by the ICE imaging system 140…With selection of the manual steering function, the controller 134 and/or steering system 120 aligns an imaging plane vector 181 relative to the ICE catheter 105 shown on the 3D ICE reconstructed image or model 112 per received instructions from the user, as well as directs the ICE catheter 105 to a target anatomical site.” (Para. [0025]), note that per instructions from the user the interventional device can be directed to a target anatomical site meaning that any site/direction can be chosen. This corresponds to the position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, “…acquiring at least one fluoroscopic image containing both the fiducial markers (not shown) at the target 142 in combination with the position of the tracking elements 185, 190 at one or more of the fiducials markers at the target 142. The calibration estimates the intrinsic (or projection) fluoroscopic imaging parameters including focal length, piercing points, and 2D image scaling factor… The fluoroscopic imaging parameters may be defined or transformed to any preferable coordinate reference frame. For example, given extrinsic fluoroscopic imaging parameter information and the calibration target sensor position information, a first transformation may be from the fluoroscopic image data defined in the intrinsic fluoroscopic imaging reference frame 340 relative to the sensor array coordinate reference frame 325, and then to the world coordinate system 345 as the dynamic reference at the imaged subject 110.” 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the 
Regarding claim 4, modified Van Slochteren et al. teach the method set forth above but fail to teach providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises sending instructions to the interventional device to adjust a position of the interventional device.
In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises sending instructions to the interventional device to adjust a position of the interventional device (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering (including the position or the orientation) of the ICE catheter 105. The embodiment of the system 100 can include synchronizing the steering system 120 with gated image acquisition by the ICE imaging system 140…With selection of the manual steering function, the controller 134 and/or steering system 120 aligns an imaging plane vector 181 relative to the ICE catheter 105 shown on the 3D ICE reconstructed image or model 112 per received instructions from the user, as well as directs the ICE catheter 105 to a target anatomical site.” (Para. [0025]), note that per instructions from the user the interventional device can be directed to a target anatomical site meaning that any site/direction can be chosen. This corresponds to the position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, “…acquiring at least one fluoroscopic image containing both the fiducial markers (not shown) at the target 142 in combination with the position of the tracking elements 185, 190 at one or more of the fiducials markers 

Regarding claim 5, modified Van Slochteren et al. teach the method set forth above but fail to teach that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex.
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex (center point 34) on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex (“On plane 30 a center point 34 is created. This center point 34 may be determined as a geometrical center or center of gravity of an area limited by the outline 32... On the center point 34 a normal vector 38 is created, that extends perpendicularly to the plane 30. Starting from the center point 34 a set of tangent vectors 40 are extending within the plane 30.” (Para. [0060]-[0061])).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by determining the normal to the local tangent plane of the treatment surface by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex, as taught by Ruijters et al., in order to be able to define the optimal viewing direction relative to the plane and the vertex point inside the pathological anatomical site (Para. [0017]). 
Regarding claim 8, Van Slochteren et al. teach (Fig. 6) that the method further comprises: 

displaying a resulting diagnostic medical imaging data of the cross sectional plane with a displaying of the interventional medical imaging data (“…displaying the registered target region fused with an image of the interventional image modality during an intervention.” (Para. [0087])).
Regarding claim 10, modified Van Slochteren et al. teach the method set forth above but fail to teach recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined, calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data, and wherein the defining the treatment location comprises taking account of the calculated distance from the organ to the point in the segmented medical image data.
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined (“In FIG. 3 the aorta 24 together with the ostias 26 is shown” (Para. [0058])), 
calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data (“The plane 30 is fitted in a way that minimal distances between all trajectory points of outline 32 and the plane 30 are realized. In order to receive the outline 32 a segmented sub-volume can be taken into consideration…” (Para. [0059]), “…an outline 32 of the pathology which is in this case the aorta 24…” (Para. [0058])), and 

It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined, calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data, and wherein the defining the treatment location comprises taking account of the calculated distance from the organ to the point in the segmented medical image data, as taught by Ruijters et al., in order to in order to optimize the view for the clinician during the invasive procedure (Para. [0005]).
Regarding claim 11, modified Van Slochteren et al. teach the method set forth above but fail to teach that the taking account of the calculated distance comprises maintaining a predetermined minimum distance between the organ and the treatment location.
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) maintaining a predetermined minimum distance between the organ and the treatment location (“The plane 30 is fitted in a way that minimal distances between all trajectory points of outline 32 and the plane 30 are realized. In order to receive the outline 32 a segmented sub-volume can be taken into consideration, wherein the segmentation may be generated automatically by methods known to a person skilled in the 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by maintaining a predetermined minimum distance between the organ and the treatment location, as taught by Ruijters et al., in order to align with the appropriate anatomical structure (Para. [0030]).
Regarding claim 12, Van Slochteren et al. teach (Fig. 6) copying the treatment location from the diagnostic medical image data to the interventional medical image data, and highlighting, in the interventional medical image data as obtained by the interventional imaging device, the copied treatment location (“The step of registering may comprise registering the target region with the magnetic resonance imaging dataset that was acquired while navigating the catheter inside the body. This allows the intervention to be guided by means of MRI, while using the target region to guide the intervention… The image of the interventional image modality during the intervention may, for example, be indicative of a location of an interventional instrument, and/or real-time anatomical information related to an interventional instrument, and the fused image containing both the target region and the image of the interventional image modality may help to locate the target region with the instrument and/or in respect of the real-time anatomical information.” (Para. [0022]-[0023])).
Regarding claim 16, Van Slochteren et al. teach (Fig. 7) a computer (702) configured to connect to a diagnostic medical imaging device (3D imaging modality 701) and an interventional medical imaging device (706), the computer being provided with program instructions that make the computer (Fig. 2): -7-Docket No. VAN ES2 Appln. No. 16/302,706 Amdt. dated July 15, 2021 Reply to Office action of March 15, 2021 
receive, from the diagnostic medical imaging device, diagnostic medical image data representing a diagnostic medical image of the tissue of the patient (“The first component 1 represents one or more imaging modalities which may be used to obtain an image of an anatomy. The obtained image data may 
segment, using an image segmentation criterion, in the diagnostic medical image data a diseased area image data representing a diseased area of the tissue (“The data pre-processing step 214 may comprise LV endocard segmentation 202 of the cine MRI dataset, resulting in end diastolic endocardial surface mesh 203. The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056])); 
define, in the segmented diagnostic medical image data, a treatment surface of the tissue (“The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056])); 
project the diseased area, represented by the diseased area image data, onto the treatment surface (“For an image guided injection, the target area may be projected on a 3D endocardial mesh” (Para. [0047])); 
define a treatment location on the treatment surface, the treatment location being in, out or at a boundary of the diseased area projected onto the treatment surface (“…the method comprises step 602 of determining a target region for a treatment. Step 602 may be based on the local disease severity measure, wherein the target region corresponds to a transition region between a first region and a second region, wherein the first region has values of the local disease severity measure which are substantially distinct from the values of the local disease severity measure in the second region.” (Para. [0081])); 
register data representing the treatment surface and the treatment location at an interventional imaging device (Fig. 6; “…the method comprises step 603 of registering at least the target region with an 
provide instructions for positioning the interventional device to face the treatment surface (Fig. 6; “The method may further comprise step 604 of directing a catheter onto the target region. This step may be performed using the guiding technology of the EMM interventional device that is used.” (Para. [0089])); 
However, Van Slochteren et al. fail to teach that the computer is configured to determine a local tangent plane of the treatment surface of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface;     Reply to Office action of March 15, 2021determine a first direction perpendicular to a normal to a local tangent plane of the treatment surface of the tissue, the local tangent plane being located at the treatment location on the treatment surface; provide instructions to image, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device to obtain first interventional image data from the first direction; provide instructions to position, using the first interventional image data, the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction.
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) determining a local tangent plane (plane 30) of the treatment surface (outline 32; “…an outline 32 of the pathology which is in this case the aorta 24…” (Para. [0058])) of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface (Fig. 3 shows the plane 30 located at the treatment location and on the treatment surface, “The plane 30 is fitted in a way that minimal distances between all trajectory points of outline 32 and the plane 30 are realized. In order to receive the outline 32 a segmented sub-volume can be taken into consideration, wherein the 
determining a first direction perpendicular to a normal (normal vector 38) to the local tangent plane (plane 30) of the treatment surface of the tissue (“…a viewing direction parallel to a tangential vector 40 may be considered optimal…” (Para. [0062]), note that the tangent plane/vectors are perpendicular to the normal vector, therefore, a view direction parallel to the tangent vector is perpendicular to the normal vector), the local tangent plane being located at the treatment location on the treatment surface; 
provide instructions to image, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device (stent 28) to obtain first interventional image data from the first direction (“By conducting a method according to the present invention comprising the above identified aspects several advantages may be achieved. A misplacement of a percutaneous device or other medical instruments can be prevented…By planning optimal viewing directions prior to the intervention an optimal viewing direction for the whole intervention procedure may be achieved. It should therefore be considered impossible to conduct the intervention with a sub-optimal viewing direction in which the surgeon may have a wrong assumption of the correct treatment, correct deployment of intracardiac devices or the such.” (Para. [0027]), Fig. 4; “In FIG. 2a there is displayed an aorta 24 that comprises two ostias 26. During the interventional process, a stent 28 may be deployed on the aorta 24.” (Para. [0055]), note that, “during the intervention” requires that the interventional device is positioned for performing the treatment procedure, which would inherently require being positioned as claimed, “…the image detection module 16 generates images by exposing this subject to X-ray radiation... The X-ray image acquisition device comprises an arm in form of a C where the detection module 16 is arranged at one end of the C-arm and the source of X-ray radiation 12 is located at the opposite end of the C-arm. The C-arm is movably mounted and can be rotated around 

However, while Ruijters et al. does disclose that the area is displayed to the clinician and allows them to correct the positioning of the interventional device (Para. [0005]),Van Slochteren et al. and Ruijters fail to teach specifically providing instructions to position, using the first interventional image data, a position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction.
In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the first interventional image data, a position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering (including the position or the orientation) of the ICE catheter 105. The embodiment of the system 100 can include synchronizing the steering system 120 with gated image acquisition by the ICE imaging system 140…With selection of the manual steering function, the controller 134 and/or steering system 120 aligns an imaging plane vector 181 relative to the ICE catheter 105 shown on the 3D ICE reconstructed image or model 112 per received instructions from the user, as well as directs the ICE 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing instructions to position, using the first interventional image data, the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, as taught by Li, in order to allow the interventional device to be directed to the target/desired position (Para. [0025]).
Regarding claim 17, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the computer is configured to provide instructions to image, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction, the third direction having a component parallel to the first direction, provide instructions to position, using the second interventional image data, the interventional device in the first direction.
In the same field of fluoroscopic imaging, Ruijters et al. teach providing instructions to image, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction, the third direction having a component parallel to the first direction (“…the image detection module 16 generates images by exposing this subject to X-ray radiation... The X-ray image acquisition device comprises an arm in form of a C where the detection module 16 is arranged at one end of the C-arm and the source of X-ray radiation 12 is located at the opposite end of the C-arm. The C-arm is movably mounted and can 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by imaging, by the interventional medical imaging device, the treatment location and at least the neighbouring part of the interventional device to obtain a second interventional image data from a third direction, the third direction having a component parallel to the first direction, as taught by Ruijters et al., in order to in order to optimize the view for the clinician during the invasive procedure (Para. [0005]).
However, Van Slochteren et al. and Ruijters et al. both fail to teach providing instructions to position, using the second interventional image data, the interventional device in the first direction.
In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the second interventional image data, the interventional device in the first direction (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering (including the position or the orientation) of the ICE catheter 105. The embodiment of the system 100 can include synchronizing the steering system 120 with gated image acquisition by the ICE imaging system 140…With selection of the manual steering function, the controller 134 and/or steering system 120 aligns an imaging plane vector 181 relative to the ICE catheter 105 shown on the 3D ICE reconstructed image or model 112 per received instructions from the user, as well as directs the ICE catheter 105 to a target anatomical site.” (Para. [0025]), note that per instructions from the user the interventional device can be directed to a target anatomical site meaning that any site/direction can be chosen. This corresponds to the position of the interventional device in a direction of the normal and in a second 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing instructions to position, using the first interventional image data, the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, as taught by Li, in order to allow the interventional device to be directed to the target/desired position (Para. [0025]).
Regarding claim 18, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach to provide instructions to position, using the first interventional image data, the position of the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises fusing a display of the treatment point and the first interventional image data.
In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering (including the position or the orientation) of the ICE catheter 105. The embodiment of the system 100 can include synchronizing the steering system 120 with gated image acquisition by the ICE imaging system 140…With selection of the manual steering function, the controller 134 and/or steering system 120 aligns an imaging plane vector 181 relative to the ICE catheter 105 shown on the 3D ICE reconstructed image or model 112 per received instructions from the user, as well as directs the ICE catheter 105 to a target anatomical site.” (Para. [0025]), note that per instructions from the user the interventional device can be directed to a target anatomical site meaning that any site/direction can be 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises fusing a display of the treatment point and the first interventional image data, as taught by Li in order to allow the interventional device to be directed to the target/desired position (Para. [0025]).
Regarding claim 19, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach to provide instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises sending instructions to the interventional device to adjust a position of the interventional device.
In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises sending instructions to the interventional device to adjust a position of the interventional device (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing instructions to position, using the first interventional image data, the interventional device in the direction of the normal and in the second direction perpendicular to the normal and perpendicular to the first direction, comprises sending instructions to the interventional device to adjust a position of the interventional device, as taught by Li, in order to allow the interventional device to be directed to the target/desired position (Para. [0025]).
Regarding claim 20, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex.
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) that the normal to the local tangent plane of the treatment surface is determined by selecting a vertex (center point 34) on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by determining the normal to the local tangent plane of the treatment surface by selecting a vertex on the treatment surface and determining the normal to the local tangent plane from a normal vertex at the selected vertex, as taught by Ruijters et al., in order to be able to define the optimal viewing direction relative to the plane and the vertex point inside the pathological anatomical site (Para. [0017]).
Regarding claim 23, Van Slochteren et al. teach (Fig. 6) that the computer is configured to select, in the diagnostic medical imaging data, a cross sectional plane defined by the normal to the local tangent plane of the treatment surface and the second direction (“Step 602 may be based on the local disease severity measure, wherein the target region corresponds to a transition region between a first region and a second region, wherein the first region has values of the local disease severity measure which are substantially distinct from the values of the local disease severity measure in the second region.” (Para. [0081])), and provide instructions to display a resulting diagnostic medical imaging data of the cross sectional plane with a displaying of the interventional medical imaging data (“…displaying the registered target region fused with an image of the interventional image modality during an intervention.” (Para. [0087])).
Regarding claim 25, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach to recognize, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined, calculate, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data, and wherein 
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined (“In FIG. 3 the aorta 24 together with the ostias 26 is shown” (Para. [0058])), 
calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data (“The plane 30 is fitted in a way that minimal distances between all trajectory points of outline 32 and the plane 30 are realized. In order to receive the outline 32 a segmented sub-volume can be taken into consideration…” (Para. [0059]), “…an outline 32 of the pathology which is in this case the aorta 24…” (Para. [0058])), and 
wherein the defining the treatment location comprises taking account of the calculated distance from the organ to the point in the segmented medical image data (“The plane 30 is fitted in a way that minimal distances between all trajectory points of outline 32 and the plane 30 are realized. In order to receive the outline 32 a segmented sub-volume can be taken into consideration, wherein the segmentation may be generated automatically by methods known to a person skilled in the art. The outline 32 should be chosen such that e.g. an aorta area in a planar cross-section is minimal.” (Para. [0059]), note that because the planar cross sectional area is to be minimal to choose the aorta outline, then the distance is taken in to account when choosing the treatment area.)
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by recognizing, in the diagnostic medical imaging data, an organ other than the tissue at which the treatment surface is defined, calculating, for each point in the segmented medical image data, a distance from the organ to the point in the segmented medical image data, and wherein the defining the treatment location comprises taking account of the calculated distance from the organ 
Regarding claim 26, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the taking account of the calculated distance comprises maintaining a predetermined minimum distance between the organ and the treatment location.
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) maintaining a predetermined minimum distance between the organ and the treatment location (“The plane 30 is fitted in a way that minimal distances between all trajectory points of outline 32 and the plane 30 are realized. In order to receive the outline 32 a segmented sub-volume can be taken into consideration, wherein the segmentation may be generated automatically by methods known to a person skilled in the art. The outline 32 should be chosen such that e.g. an aorta area in a planar cross-section is minimal” (Para. [0059])).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by maintaining a predetermined minimum distance between the organ and the treatment location, as taught by Ruijters et al., in order to align with the appropriate anatomical structure (Para. [0030]).
Regarding claim 27, Van Slochteren et al. teach (Fig. 6) to copy the treatment location from the diagnostic medical image data to the interventional medical image data, and highlighting, in the interventional medical image data as obtained by the interventional imaging device, the copied treatment location (“The step of registering may comprise registering the target region with the magnetic resonance imaging dataset that was acquired while navigating the catheter inside the body. This allows the intervention to be guided by means of MRI, while using the target region to guide the intervention… The image of the interventional image modality during the intervention may, for example, be indicative of a location of an interventional instrument, and/or real-time anatomical information 
Regarding claim 31, Van Slochteren et al. teach a non-transitory computer readable medium comprising program instructions that (“Some or all aspects of the invention may be suitable for being implemented in form of software, in particular a computer program product. Such computer program product may comprise a storage media on which the software is stored.”(Para. [0099]-[00100])), when executed by a processor (702) perform the steps of:
receiving from a diagnostic medical imaging device, diagnostic medical image data representing a diagnostic medical image of the tissue of the patient (“The first component 1 represents one or more imaging modalities which may be used to obtain an image of an anatomy. The obtained image data may be used to make a diagnosis and/or decide on a treatment. Moreover, the obtained image data may be processed by the system, to identify a target area…” (Para. [0048]));
segmenting, using an image segmentation criterion, in the diagnostic medical image data a diseased area image data representing a diseased area of the tissue (“The data pre-processing step 214 may comprise LV endocard segmentation 202 of the cine MRI dataset, resulting in end diastolic endocardial surface mesh 203. The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));
defining, in the segmented diagnostic medical image data, a treatment surface of the tissue (“The data processing step 214 may further comprise LV myocard and infarct segmentation 205, which results in an endocardial surface mesh with infarct transmurality values 206.” (Para. [0056]));

defining a treatment location on the treatment surface, the treatment location being in, out or at a boundary of the diseased area projected onto the treatment surface (“…the method comprises step 602 of determining a target region for a treatment. Step 602 may be based on the local disease severity measure, wherein the target region corresponds to a transition region between a first region and a second region, wherein the first region has values of the local disease severity measure which are substantially distinct from the values of the local disease severity measure in the second region.” (Para. [0081]));
registering data representing the treatment surface and the treatment location at an interventional imaging device (Fig. 6; “…the method comprises step 603 of registering at least the target region with an interventional image modality. More regions may be determined and registered, such as a 100% infarcted region and/or a healthy region.” (Para. [0081]));
However, Van Slochteren et al. fails to teach determining a local tangent plane of the treatment surface of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface; determining a first direction perpendicular to a normal to the local tangent plane of the treatment surface of the tissue, the local tangent plane being located at the treatment location on the treatment surface; after the interventional device has been positioned to face the treatment location on the treatment surface, performing the steps of: imaging, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device to obtain first interventional image data from the first direction; and providing instructions to position, using the first interventional image data, the interventional device in a 
In the same field of fluoroscopic imaging, Ruijters et al. teach (Fig. 3) determining a local tangent plane (plane 30) of the treatment surface (outline 32; “…an outline 32 of the pathology which is in this case the aorta 24…” (Para. [0058])) of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface (Fig. 3 shows the plane 30 located at the treatment location and on the treatment surface, “The plane 30 is fitted in a way that minimal distances between all trajectory points of outline 32 and the plane 30 are realized. In order to receive the outline 32 a segmented sub-volume can be taken into consideration, wherein the segmentation may be generated automatically by methods…” (Para. [0059]), “…a set of tangent vectors 40 are extending within the plane 30.” (Para. [0061])); 
determining a first direction perpendicular to a normal (normal vector 38) to the local tangent plane (plane 30) of the treatment surface of the tissue (“…a viewing direction parallel to a tangential vector 40 may be considered optimal…” (Para. [0062]), note that the tangent plane/vectors are perpendicular to the normal vector, therefore, a view direction parallel to the tangent vector is perpendicular to the normal vector), the local tangent plane being located at the treatment location on the treatment surface; 
after the interventional device (stent 28) has been positioned to face the treatment location on the treatment surface (“By conducting a method according to the present invention comprising the above identified aspects several advantages may be achieved. A misplacement of a percutaneous device or other medical instruments can be prevented…By planning optimal viewing directions prior to the intervention an optimal viewing direction for the whole intervention procedure may be achieved. It should therefore be considered impossible to conduct the intervention with a sub-optimal viewing direction in which the surgeon may have a wrong assumption of the correct treatment, correct 
imaging, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device to obtain first interventional image data from the first direction (“…the image detection module 16 generates images by exposing this subject to X-ray radiation... The X-ray image acquisition device comprises an arm in form of a C where the detection module 16 is arranged at one end of the C-arm and the source of X-ray radiation 12 is located at the opposite end of the C-arm. The C-arm is movably mounted and can be rotated around the object of interest located on the table 14. In other words, it is possible to acquire images with different directions of view.” (Para. [0053]), note that with the C-arm being moveably mounted and able to take images with different directions of view, this corresponds to obtaining a first interventional image data from the first direction, “At least one viewing direction derived from the normal vector (38) and/or at least one tangential vector (40) is defined, wherein the X-ray image acquisition device is adjusted to the geometrical parameters of the X-ray image acquisition device.” (Abstract), “…when the surgeon selects a stored optimal viewing direction on an appropriate user interface or the such the X-ray image acquisition device automatically moves to match this optimal viewing direction, the three-dimensional representation of the pathology anatomical structure is adjusted and both views are then registered in order to automatically adjust the live guidance view for the surgeon…” (Para. [0036]) “For the shown example a viewing direction parallel to a tangential vector 40 may be considered optimal…” (Para. 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. to determine a local tangent plane of the treatment surface of the tissue in the diagnostic medical image data, the local tangent plane being located at the treatment location on the treatment surface; determine a first direction perpendicular to a normal to the local tangent plane of the treatment surface of the tissue, the local tangent plane being located at the treatment location on the treatment surface; after the interventional device has been positioned to face the treatment location on the treatment surface, performing the steps of: image, by the interventional medical imaging device, the tissue at the treatment location and at least a neighbouring part of the interventional device to obtain first interventional image data from the first direction, as taught by Ruijters et al., in order to optimize the view for the clinician during the invasive procedure (Para. [0005]).
However, while Ruijters et al. does disclose that the area is displayed to the clinician and allows them to correct the positioning of the interventional device (Para. [0005]),Van Slochteren et al. and Ruijters fail to teach specifically providing instructions to position, using the first interventional image 
In the same field of fluoroscopic imaging, Li teaches providing instructions to position, using the first interventional image data, a position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction (“…an embodiment of the steering system 120 is generally coupled in communication to control maneuvering (including the position or the orientation) of the ICE catheter 105. The embodiment of the system 100 can include synchronizing the steering system 120 with gated image acquisition by the ICE imaging system 140…With selection of the manual steering function, the controller 134 and/or steering system 120 aligns an imaging plane vector 181 relative to the ICE catheter 105 shown on the 3D ICE reconstructed image or model 112 per received instructions from the user, as well as directs the ICE catheter 105 to a target anatomical site.” (Para. [0025]), note that per instructions from the user the interventional device can be directed to a target anatomical site meaning that any site/direction can be chosen. This corresponds to the position of the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, “…acquiring at least one fluoroscopic image containing both the fiducial markers (not shown) at the target 142 in combination with the position of the tracking elements 185, 190 at one or more of the fiducials markers at the target 142. The calibration estimates the intrinsic (or projection) fluoroscopic imaging parameters including focal length, piercing points, and 2D image scaling factor… The fluoroscopic imaging parameters may be defined or transformed to any preferable coordinate reference frame. For example, given extrinsic fluoroscopic imaging parameter information and the calibration target sensor position information, a first transformation may be from the fluoroscopic image data defined in the intrinsic fluoroscopic imaging reference frame 340 relative to the sensor array coordinate reference frame 325, and then to the world coordinate system 345 as the dynamic reference at the imaged subject 110.” 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing instructions to position, using the first interventional image data, the interventional device in a direction of the normal and in a second direction perpendicular to the normal and perpendicular to the first direction, as taught by Li, in order to allow the interventional device to be directed to the target/desired position (Para. [0025]).
Regarding claim 32, Van Slochteren et al. teach (Fig. 7) a system comprising a diagnostic medical imaging device (701), an interventional medical imaging device (706), and a data processing device 
Regarding claim 33, Van Slochteren et al. teach a method (Fig. 6) comprising operating a data processing device to verify a position of an interventional medical imaging device at a treatment location in a tissue of a patient, the data processing device being connected with a diagnostic medical imaging device and the interventional medical imaging device (“The system may also be implemented by means of dedicated electronic circuitry. Moreover, the system may be configured to communicate with a 3D imaging modality 701 (such as MRI, but this is not a limitation), and an interventional imaging modality 706…” (Para. [0092])).

Claim 6, 7, 21, 22 and 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855), Ruijters et al. (US 20120183122), and Li (US 20080283771) as applied to claim 2 and 17 above, and further in view of Narabu et al. (US 20160058399).
Regarding claim 6, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach an angle between the third direction and the first direction is between 15 degrees and 90 degrees. 
In the same field of x-ray imaging, Narabu et al. teach an angle between the third direction and the first direction is between 15 degrees and 90 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by using an angle between the third direction and the first direction less than 90 degrees, as taught by Narabu et al., because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Para. [0053], Fig. 3).
Regarding claim 7, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees. 
In the same field of x-ray imaging, Narabu et al. teach (Fig. 5b) the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by showing the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, as taught by Narabu et al., because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Para. [0053], Fig. 3).
Regarding claim 21, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach an angle between the third direction and the first direction is between 15 degrees and 90 degrees, preferably between 30 and 60 degrees, more preferably substantially 45 degrees. 
In the same field of x-ray imaging, Narabu et al. teach an angle between the third direction and the first direction is between 15 degrees and 90 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by using an angle between the third direction and the first direction less than 90 degrees, as taught by Narabu et al., because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Para. [0053], Fig. 3).
Regarding claim 22, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, preferably between 30 and 60 degrees, more preferably by substantially 45 degrees. 
In the same field of x-ray imaging, Narabu et al. teach (Fig. 5b) the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by showing the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 15 degrees and 90 degrees, as taught by Narabu et al., because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Para. [0053], Fig. 3).
Regarding claim 34, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that an angle between the third direction and the first direction is between 30 and 60 degrees.
In the same field of x-ray imaging, Narabu et al. teach an angle between the third direction and the first direction is between 30 degrees and 60 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. The third projection mode is a lateral mode in which the projection direction is perpendicular to that in the parallel mode” (Para. [0056]). In Narabu et al. the second projection all directions in a three-dimensional space.” (Para. [0049])). It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05(II).
It would have been obvious to one of ordinary skill in the art, through routine optimization, to have an angle between the third direction and the first direction of the modified Van Slochteren et al. adopt an angle that is between 30 and 60 degrees, absent any showing of criticality, in order to determine the optimal directions for providing a desired view of the treatment location and because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Narabu et al. - Para. [0053], Fig. 3).
Regarding claim 35, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the interventional medical imaging device is set to image in the third direction by rotating the interventional medical imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 30 and 60 degrees.
all directions in a three-dimensional space.” (Para. [0049])). It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05(II).

Regarding claim 36, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that an angle between the third direction and the first direction is substantially 45 degrees.
In the same field of x-ray imaging, Narabu et al. teach an angle between the third direction and the first direction is substantially 45 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. The third projection mode is a lateral mode in which the projection direction is perpendicular to that in the parallel mode” (Para. [0056]). In Narabu et al. the second projection mode/direction corresponds to the third direction in the present application as it is the angular projection. The third projection mode in Narabu et al. corresponds to the second direction in the present application as it is perpendicular to the first direction. The third direction is rotated by an angle less than 90 degrees which corresponds to the present applications “between 30 degrees and 60 degrees”. Furthermore, no criticality of the angles has all directions in a three-dimensional space.” (Para. [0049])). It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05(II).
It would have been obvious to one of ordinary skill in the art, through routine optimization, to have an angle between the third direction and the first direction of the modified Van Slochteren et al. adopt an angle that is substantially 45 degrees, absent any showing of criticality, in order to determine the optimal directions for providing a desired view of the treatment location and because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Narabu et al. - Para. [0053], Fig. 3).
Regarding claim 37, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the interventional medical imaging device is set to image in the third direction by rotating the interventional medical imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by substantially 45 degrees.
In the same field of x-ray imaging, Narabu et al. teach (Fig. 5b) the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by substantially 45 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction all directions in a three-dimensional space.” (Para. [0049])). It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05(II).
It would be obvious to one skilled in the art before the effective filing date, through routine optimization, to modify modified Van Slochteren et al. by showing the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by substantially 45 degrees, absent any showing of criticality, in order to determine the optimal directions for providing a desired view of the treatment location and because a rotation of 90 degrees or greater 
Regarding claim 39, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that an angle between the third direction and the first direction is between 30 and 60 degrees.
In the same field of x-ray imaging, Narabu et al. teach an angle between the third direction and the first direction is between 30 degrees and 60 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. The third projection mode is a lateral mode in which the projection direction is perpendicular to that in the parallel mode” (Para. [0056]). In Narabu et al. the second projection mode/direction corresponds to the third direction in the present application as it is the angular projection. The third projection mode in Narabu et al. corresponds to the second direction in the present application as it is perpendicular to the first direction. The third direction is rotated by an angle less than 90 degrees which corresponds to the present applications “between 30 degrees and 60 degrees”. Furthermore, no criticality of the angles has been established other than generically reciting, in para. [0122] of the Specification, “The rotation may be at or near 90 degrees so as to angularly distinguish this image from the previous one, or less (e.g. 15-90 degrees, for example 45 degrees) so as to enable to take this image within a short time after the image.” Narabu et al. states that imaging can occur in all directions (“Since multiaxis movement and multiaxis rotation of the C-arm 6 are possible in this manner, fluoroscopic images of the object P can be obtained from all directions in a three-dimensional space.” (Para. [0049])). It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05(II).
It would have been obvious to one of ordinary skill in the art, through routine optimization, to have an angle between the third direction and the first direction of the modified Van Slochteren et al. adopt an angle that is between 30 and 60 degrees, absent any showing of criticality, in order to determine the optimal directions for providing a desired view of the treatment location and because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Narabu et al. - Para. [0053], Fig. 3).
Regarding claim 40, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the computer is further configured to set the interventional medical imaging device to image in the third direction by rotating the interventional medical imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 30 and 60 degrees.
In the same field of x-ray imaging, Narabu et al. teach (Fig. 5b) the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 30 and 60 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. The third projection mode is a lateral mode in which the projection direction is perpendicular to that in the all directions in a three-dimensional space.” (Para. [0049])). It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05(II).
It would be obvious to one skilled in the art before the effective filing date, through routine optimization, to modify modified Van Slochteren et al. by showing the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by between 30 and 60 degrees, absent any showing of criticality, in order to determine the optimal directions for providing a desired view of the treatment location and because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Narabu et al. - Para. [0053], Fig. 3).
Regarding claim 41, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that an angle between the third direction and the first direction is substantially 45 degrees.
all directions in a three-dimensional space.” (Para. [0049])). It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05(II).
It would have been obvious to one of ordinary skill in the art, through routine optimization, to have an angle between the third direction and the first direction of the modified Van Slochteren et al. 
Regarding claim 42, configured to set the interventional medical imaging device to image in the third direction by rotating the interventional medical imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by substantially 45 degrees.
In the same field of x-ray imaging, Narabu et al. teach (Fig. 5b) the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by substantially 45 degrees, stating “The three switches correspond to three projection modes different in projection direction. The first projection mode is a parallel mode in which the projection direction coincides with an initial planning direction. The input circuit 11 has a parallel switch for changing the projection mode to the parallel mode. The second projection mode is a tilt mode in which the projection direction is tilted by an angle θ smaller than 90° (0°<θ<90°) with respect to the parallel mode. The input circuit 11 has a tilt switch for changing the projection mode to the tilt mode. The third projection mode is a lateral mode in which the projection direction is perpendicular to that in the parallel mode” (Para. [0056]). As shown in FIG. 5B, in the tilt mode, the X-ray source device 30, X-ray detector 7, and C-arm 6, which constitute the imaging circuit 40, are arranged so that the projection direction is tilted by the angle θ (0°<θ<90°) with respect to the initial planning direction. With this, it is shown that interventional imaging device is set to image after the rotation. Furthermore, no criticality of the angles has been established other than generically reciting, in para. [0122] of the Specification, “The rotation may be at or near 90 degrees so as to angularly distinguish this image from the previous one, or less (e.g. 15-90 degrees, for example 45 degrees) so as to enable to take this image within a short time after the image.” all directions in a three-dimensional space.” (Para. [0049])). It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05(II).
It would be obvious to one skilled in the art before the effective filing date, through routine optimization, to modify modified Van Slochteren et al. by showing the interventional medical imaging device is set to image in the third direction by rotating the interventional imaging device, after taking the first interventional image, along a main axis of rotation of the interventional imaging device, by substantially 45 degrees, absent any showing of criticality, in order to determine the optimal directions for providing a desired view of the treatment location and because a rotation of 90 degrees or greater increases the time taken for treatment and the like, and increases the burden on a patient (Narabu et al. - Para. [0053], Fig. 3).

Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855), Ruijters et al. (US 20120183122), and Li (US 20080283771) as applied to claims 2 and 17 above, and further in view of Popescu et al. (US 20080198965).
Regarding claim 9, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the method further comprises: providing an absorption model expressing a load by the interventional imaging device onto the body of the patient; calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device; and adjusting at least one of the first direction and third direction based on the calculated load.

providing an absorption model expressing a load by the interventional imaging device onto the body of the patient (“The modulation of the dose rate or the modulation of the tube current I.sub.R(Z) is shown in FIG. 12 in accordance with this varying absorption in different directions” (Para. [0080]));
calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device (“Fig. 11… The absorption values are plotted in logarithmic form on the ordinate. Thus, the curve 19 in this diagram shows the profile of the absorption over z measured in the lateral direction, while the curve 20 illustrates the profile of the absorption over z in the AP direction” (Para. [0079]), “the actually measured absorption being used approximately in the AP direction when recording the topogram T.sub.a.p., and the absorption in the lateral direction additionally being calculated back by summing up the absorption values from the topogram T.sub.a.p. in the lateral direction” (Para. [0078]));
and adjusting at least one of the first direction and third direction based on the calculated load (“…it is also within the scope of at least one embodiment of the invention not only to measure the absorption of the patent in two directions when determining the scattered radiation distribution, but also to use a multiplicity, for example 12, 24 or 48 directions… the overall result in the case of pre-scanning, in which the scattered radiation correction is determined” (Para. [0081]-[0082])).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by further comprising the method of providing an absorption model expressing a load by the interventional imaging device onto the body of the patient, as taught by Popescu et al., in order to show the modulation of the dose rate placed on the patient during imaging (Para. [0080]).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by further comprising the method of calculating, using the absorption model, a 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by further comprising the method of adjusting at least one of the first direction and third direction based on the calculated load, as taught by Popescu et al., in order to find the optimum dose modulation that leads overall to further minimization of the dose commitment required during the actual scan (Para. [0082])
Regarding claim 24, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the device is further configured for: providing an absorption model expressing a load by the interventional imaging device onto the body of the patient; calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device; and adjusting at least one of the first direction and third direction based on the calculated load.
In the same field of x-ray imaging, Popescu et al. teach (Fig. 11 and 12) that the device is further configured for:
providing an absorption model expressing a load by the interventional imaging device onto the body of the patient (“The modulation of the dose rate or the modulation of the tube current I.sub.R(Z) is shown in FIG. 12 in accordance with this varying absorption in different directions” (Para. [0080]));
calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device (“Fig. 11… The absorption values are plotted in logarithmic form on the ordinate. Thus, the curve 19 in this diagram shows the profile of the absorption over z measured in the lateral direction, while the curve 20 
and adjusting at least one of the first direction and third direction based on the calculated load (“…it is also within the scope of at least one embodiment of the invention not only to measure the absorption of the patent in two directions when determining the scattered radiation distribution, but also to use a multiplicity, for example 12, 24 or 48 directions… the overall result in the case of pre-scanning, in which the scattered radiation correction is determined” (Para. [0081]-[0082])).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by further comprising the method of providing an absorption model expressing a load by the interventional imaging device onto the body of the patient, as taught by Popescu et al., in order to show the modulation of the dose rate placed on the patient during imaging (Para. [0080]).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by further comprising the method of calculating, using the absorption model, a load by the interventional imaging device onto the body of the patient as a function of a direction of imaging of the interventional imaging device, as taught by Popescu et al., in order to find the optimum dose modulation that leads overall to further minimization of the dose commitment required during the actual scan (Para. [0082]).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by further comprising the method of adjusting at least one of the first direction and third direction based on the calculated load, as taught by Popescu et al., in order to find the optimum dose modulation that leads overall to further minimization of the dose commitment required during the actual scan (Para. [0082]).

Claims 13, 14, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855), Ruijters et al. (US 20120183122), and Li (US 20080283771) as applied to claims 1 and 16 above, and further in view of Liang et al. (US 20040015070).
Regarding claim 13, modified Van Slochteren et al. teach the method and computer set forth above but fails to teach that the method further comprises: providing a geometric outline model of the interventional device; determining in the diagnostic medical image data, an available space facing the treatment surface, modeling, at the treatment location in the diagnostic medical image data the geometric outline model of the interventional device in the available space, and confirming the treatment location if the geometric outline model of the interventional device fits in the available space at the treatment location.
In the same field of computer guided intervention, Liang et al. teach (Fig. 9 and 10) that the method further comprises:
providing a geometric outline model of the interventional device (“the virtual cylinder (902) may be a deformable model, such as, for example, when the tool being modeled is a flexible catheter” (Para. [0019]));
determining in the diagnostic medical image data, an available space facing the treatment surface (“…the artery can be imaged and, through image segmentation, the quantity and nature of the plaque deposits can be determined. The severity of the occlusion can be viewed by the surgeon who can navigate in the 3D image within the artery. A virtual intervention can then be performed… the virtual catheter would require a dynamic model that conforms to the contours of the interior surface of the arterial wall” (Para. [0073])). The available space here is the space not occluded that can be observed by the surgeon and the recitation that “the virtual catheter would require a dynamic model that conforms 
modeling, at the treatment location in the diagnostic medical image data the geometric outline model of the interventional device in the available space (“…the generalized virtual cylinder can be modeled as a deformable object to fit in a specific anatomical environment and to model flexible tools, such as catheters” (Para. [0054])),
and confirming the treatment location if the geometric model of the interventional device fits in the available space at the treatment location (“A virtual intervention can then be performed, i.e., placing a virtual catheter within the arterial volume and expanding a virtual stent, and the results observed. If problems are observed, the user can then alter the course of treatment to minimize the risk.” (Para. [0073]), “In determining the effect of the virtual intervention, the proximity of the virtual cylinder to anatomical structures of the ear is measured and a warning can be provided if the proximity is less than a predetermined threshold distance. The step of modifying the intervention for this application includes changing the position and/or size of the virtual cylinder. Preferably, once the final position of the virtual cylinder is determined, a virtual drilling operation can be performed by removing the volume within the virtual cylinder and navigating through the region in the 3D image.” (Para. [0012]-[0013])). Under broadest reasonable interpretation, it is implied that if a warning is given or if the user is notified of a problem and the plan can be altered, if there is no notification of problem or risk, then it is confirm that the plan is correct and that the treatment location is accurate.
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing a geometric outline model of the interventional device, as taught by Liang et al., in order to provide a generalized virtual volume which has the parameters of the tool it is simulating (Para. [0019]).

It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by confirming the treatment location if the geometric model of the interventional device fits in the available space at the treatment location, as taught by Liang et al., to allow for the user to know that the treatment area and tool are correct and for the interventional plan to saved and repeated at another time (Para. [0013]).
Regarding claim 14, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the method further comprises: selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space.
In the same field of computer guided intervention, Liang et al. teach selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space (“…the generalized virtual cylinder can be modeled as a deformable object to fit in a specific anatomical environment and to model flexible tools, such as catheters” (Para. [0054])). In paragraph [0054], there are a plurality of different tools mentioned including a drill bit,, a curved rod, a complex tool with articulated joints, and a deformable object. This corresponds to the plurality of available interventional devices. Also, the interventional device is being chosen based on the specific anatomical area.
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the 
Regarding claim 28, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the device is further configured for: providing a geometric outline model of the interventional device; determining in the diagnostic medical image data, an available space facing the treatment surface, modeling, at the treatment location in the diagnostic medical image data the geometric outline model of the interventional device in the available space, and confirming the treatment location if the geometric outline model of the interventional device fits in the available space at the treatment location.
In the same field of computer guided intervention, Liang et al. teach (Fig. 2, 9 and 10) that the device is further configured for:
providing a geometric outline model of the interventional device (“the virtual cylinder (902) may be a deformable model, such as, for example, when the tool being modeled is a flexible catheter” (Para. [0019]));
determining in the diagnostic medical image data, an available space facing the treatment surface (“…the artery can be imaged and, through image segmentation, the quantity and nature of the plaque deposits can be determined. The severity of the occlusion can be viewed by the surgeon who can navigate in the 3D image within the artery. A virtual intervention can then be performed… the virtual catheter would require a dynamic model that conforms to the contours of the interior surface of the arterial wall” (Para. [0073])). The available space here is the space not occluded that can be observed by the surgeon and the recitation that “the virtual catheter would require a dynamic model that conforms to the contours of the interior surface of the arterial wall” corresponds to the determination of the available space being that which is close to the interior of the arterial wall;

and confirming the treatment location if the geometric model of the interventional device fits in the available space at the treatment location (“A virtual intervention can then be performed, i.e., placing a virtual catheter within the arterial volume and expanding a virtual stent, and the results observed. If problems are observed, the user can then alter the course of treatment to minimize the risk.” (Para. [0073]), “In determining the effect of the virtual intervention, the proximity of the virtual cylinder to anatomical structures of the ear is measured and a warning can be provided if the proximity is less than a predetermined threshold distance. The step of modifying the intervention for this application includes changing the position and/or size of the virtual cylinder. Preferably, once the final position of the virtual cylinder is determined, a virtual drilling operation can be performed by removing the volume within the virtual cylinder and navigating through the region in the 3D image.” (Para. [0012]-[0013])). Under broadest reasonable interpretation, it is implied that if a warning is given or if the user is notified of a problem and the plan can be altered, if there is no notification of problem or risk, then it is confirm that the plan is correct and that the treatment location is accurate. Also, Liang et al. perform these steps on a computer which corresponds to the processing device being configured in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by providing a geometric outline model of the interventional device, as taught by Liang et al., in order to provide a generalized virtual volume which has the parameters of the tool it is simulating (Para. [0019]).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by determining in the diagnostic medical image data, an available space facing the 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by confirming the treatment location if the geometric model of the interventional device fits in the available space at the treatment location, as taught by Liang et al., to allow for the user to know that the treatment area and tool are correct and for the interventional plan to saved and repeated at another time (Para. [0013]).
Regarding claim 29, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the device is further configured for: selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space.
In the same field of computer guided intervention, Liang et al. teach selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the determined available space (“…the generalized virtual cylinder can be modeled as a deformable object to fit in a specific anatomical environment and to model flexible tools, such as catheters” (Para. [0054])). In paragraph [0054], there are a plurality of different tools mentioned including a drill bit,, a curved rod, a complex tool with articulated joints, and a deformable object. This corresponds to the plurality of available interventional devices. Also, the interventional device is being chosen based on the specific anatomical area. Also, Liang et al. perform these steps on a computer which corresponds to the processing device being configured in the present application.
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by selecting based on the determined available space, an interventional device from a plurality of available interventional devices, the selected interventional device fitting in the .


Claims 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Slochteren et al. (US 20150065855), Ruijters et al. (US 20120183122), and Li (US 20080283771) as applied to claims 1 an 16 above, and further in view of Okerlund et al. (US 20040087850).
Regarding claim 15, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the method comprises: segmenting, in the diagnostic medical image data, a cavity; segmenting, in the diagnostic medical image data, a blood vessel which directly connects to the cavity; and defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity.
In the same field of image guided intervention, Okerlund et al. (Fig. 5) teach that the method further comprises:
segmenting, in the diagnostic medical image data, a cavity (“…performs segmentation of cardiac image volume data to extract relevant substructures such as the right atrium and coronary sinus vessel, defining a sub volume or 3D model of the substructure” (Para. [0022]));
segmenting, in the diagnostic medical image data, a blood vessel which directly connects to the cavity (“…performs segmentation of cardiac image volume data to extract relevant substructures such as the right atrium and coronary sinus vessel, defining a sub volume or 3D model of the substructure” (Para. [0022]), Fig. 5 shows coronary sinus vessel origin from within the right atrium));
and defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity (“…segmenting the data using post-processing software that includes a 3D protocol designed to extract data relating to the inner surface of the right atrium and/or coronary sinus. The segmentation of data from a dataset refers to the extraction of a specific portion of 
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by segmenting a cavity and a blood vessel that directly connects to the cavity, as taught by Okerlund et al., in order to extract the relevant substructures for the treatment area (Para. [0022]).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity, as taught by Okerlund et al., in order to provide the interventionalist with knowledge of the anatomy beforehand and improving the efficacy of the interventional procedure (Para. [0047]).
Regarding claim 30, modified Van Slochteren et al. teach the method and computer set forth above but fail to teach that the device is configured for: segmenting, in the diagnostic medical image data, a cavity; segmenting, in the diagnostic medical image data, a blood vessel which directly connects to the cavity; and defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity.
In the same field of image guided intervention, Okerlund et al. (Fig. 1) teach that the device is configured for:
segmenting, in the diagnostic medical image data, a cavity (“…post-processing system 180 performs segmentation of cardiac image volume data to extract relevant substructures such as the right 
segmenting, in the diagnostic medical image data, a blood vessel which directly connects to the cavity (“…post-processing system 180 performs segmentation of cardiac image volume data to extract relevant substructures such as the right atrium and coronary sinus vessel, defining a sub volume or 3D model of the substructure” (Para. [0022]), Fig. 5 shows coronary sinus vessel origin from within the right atrium));
and defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity (“…segmenting the data using post-processing software that includes a 3D protocol designed to extract data relating to the inner surface of the right atrium and/or coronary sinus. The segmentation of data from a dataset refers to the extraction of a specific portion of the dataset that relates to an anatomical landmark of interest, such as, for example, the right atrium, the coronary sinus, or an external anatomical marker (Para. [0027])). The extraction of data relating to the inner surface of the right atrium and coronary sinus vessel corresponds with “defining the treatment surface.” Fig. 5 also shows that the coronary sinus vessel originates from within the right atrium which corresponds to the overlap of the cross sectional surface of the blood vessel and cavity.
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by segmenting a cavity and a blood vessel that directly connects to the cavity, as taught by Okerlund et al., in order to extract the relevant substructures for the treatment area (Para. [0022]).
It would be obvious to one skilled in the art before the effective filing date to modify modified Van Slochteren et al. by defining the treatment surface as an overlap of cross sectional surface of the segmented blood vessel and a surface of the cavity, as taught by Okerlund et al., in order to provide the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793